Name: Council Regulation (EEC) No 1135/80 of 6 May 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 80 Official Journal of the European Communities No L 116/41 COUNCIL REGULATION (EEC) No 1135/80 of 6 May 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden Whereas during these consultations, the delegations agree to recommend their respective authorities to introduce catch limitations for certain species in these areas ; Whereas the proposed catch limitations consist of quotas, allocated to each party, which are not sub ­ divided according to the fishing zones of the parties ; Whereas, the Council, in order to avoid an extended interruption of fishing activities on a reciprocal basis, had, by Regulation (EEC) No 291 /80 (2), introduced interim arrangements applicable until 30 April 1980 ; whereas these arrangements should be replaced by this Regulation , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community and the Kingdom of Sweden have signed a Framework Agreement on fish ­ eries ; Whereas the Community and Sweden have held consultations concerning their reciprocal fishing allo ­ cations for 1980 on the basis of the principles esta ­ blished by the said Agreement ; Whereas during these consultations the delegations agreed to recommend their respective authorities that they fix certain catch quotas for 1 980 for vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering both parties provides that each party shall grant access to fishing by vessels of the other party within its fishing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of 0resund and the Baltic Sea up to the base-lines ; Whereas in the context of these Agreements, the Community, Norway and Sweden and the Commu ­ nity and Sweden have consulted about regulatory measures in respect of fishing in the area covered by the Agreement ; Article 1 1 . Fishing by vessels flying the flag of Sweden in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° 00 ' N shall be authorized for the period running from 1 January to 30 June 1980 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accor ­ dance with the provisions laid down in this Regula ­ tion . 2. Without prejudice to the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden for species other than those for which quotas are esta ­ blished in Annex I is authorized in Kattegat, Skagerrak and 0resund, east of a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and north of a line drawn from the light ­ house of Stevns to the lighthouse of Falsterbo . 3 . For the purposes of this Regulation :  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the light ­ house of Tistlarna and from there to the nearest coast of Sweden , (') Opinion delivered on 18 April 1980 (not yet published in the Official Journal). 0 OJ No L 32, 9 . 2 . 1980, p. 1 . No L 116/42 Official Journal of the European Communities 7. 5 . 80 Article 3 1 . Fishing within ICES sub-areas IV and VI, and ICES divisions III c) and d) under the quotas esta ­ blished in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Community at the request of the Swedish authorities is held on board and where the conditions set out in the licence are observed . 2 . Licences shall be issued for the purposes of para ­ graph 1 subject to the condition that the number of licences valid on any one day shall not exceed : 79 for fishing cod and herring in the Baltic Sea, six for fishing salmon in the Baltic Sea, 14 for fishing in ICES sub-areas IV and VI all species referred to in Annex I other than ling, three for fishing ling in ICES sub-areas IV and VI . 3 . When an application for a licence is submitted to the Commission , the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; (1) period for which a licence is requested . 4. Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 5 . Licences may be cancelled with a view to issuing new licences . Cancellation shall take effect from the date of the surrender of the licence to the Commis ­ sion . New licences shall take effect from the first of the month following that in which they are issued .  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the light ­ house of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from HasenÃ ¸re Head to Gniben Point, from Korshag to Spodsbjerg, and from Gilbjerg Head to the Kullen ,  0resund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . 4. Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial waters of Member States are measured, with the following exceptions : (a) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; (b) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark ; (d) fishing for herring with gillnets in the Baltic Sea is authorized up to the coast of Bornholm and Kris ­ tiansÃ ¶ from 1 May until 31 August ; (e) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is esta ­ blished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information specified in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in Skagerrak, Kattegat and 0resund shall transmit to the Commission , according to the rules set out in Annex IV, the information specified in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 4 Fishing in Skagerrak under the quotas referred to in Article 1 is subject to the following provisions : 1 . Directed fishing for herring for purposes other than human consumption is prohibited . 7. 5 . 80 Official Journal of the European Communities No L 116/43 2. The use of trawls and purse-seines for catching pelagic species is prohibited from Saturday midnight to Sunday midnight. Article 5 Fishing in Kattegat for the quotas referred to in Article 1 shall be subject to the following provisions : 1 . Directed fishing for herring for purposes other than human consumption is prohibited. 2. The use of trawls and purse-seines for catching pelagic species is prohibited from Friday midnight to Sunday midnight. Article 6 Only long-liners are authorized to fish for ling. Article 7 The competent authorities of the Member States shall take appropriate steps, including the regular inspec ­ tion of vessels, to ensure the enforcement of this Regu ­ lation . Article 8 Where an infringement is duly established the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May to 30 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 May 1980 . For the Council The President G. ZAMBERLETTI No L 116/44 Official Journal of the European Communities 7. 5 . 80 ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity (tonnes) Cod ICES III c), d) 3 500 I Skagerrak 2 000 (') Kattegat 6 000 (') ICES IV 200 Haddock Skagerrak + Kattegat 1 800 (') ICES IV 200 Whiting Skagerrak 400 (') Kattegat 1 200 (') ICES IV 50 Plaice Skagerrak 400 ( ¢) Kattegat 1 200 J 1 ) ICES IV 20 Mackerel ICES IV 800 Skagerrak + Kattegat 1 000 ( ¢) Sprat ICES IV 3 000 Skagerrak + Kattegat 1 7 000 (') Blue whiting ICES IV, VI (2 ) 4 000 Herring Skagerrak 4 000 (') Kattegat 14 750 j 1 ) ICES III c), d) 4 000 ICES IV Token entry Ling ICES IV, VI (2 ) 400 Salmon ICES III c), d) 20 ( ! ) To be reduced by the quantities taken outside the EEC fishing zone . ( 2 ) North of 56 ° W N. 7. 5 . 80 Official Journal of the European Communities No L 116/45 ANNEX II 1 . Inside a depth of 7 m only the following are allowed : (a) fishing by net for herring ; and (b) fishing by lines in the months of July to October inclusive . 2 . Outside a depth of 7 m fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding paragraph 2 fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7-5 m between 'armspidserne'. 4 . North of the line referred to in paragraph 2 fishing by trawl or Danish seine is allowed up to three nautical miles from the coast . ANNEX III The following details are to be entered in the logbook after each haul : 1 . the quantity ( in kg) of each species caught ; 2. the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4. the fishing method used . No L 116/46 Official Journal of the European Communities 7. 5 . 80 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under point 1.4 ; (b) the quantity (in kg) of each species of fish in the hold ; (c ) when and where fishing is to commence . If the fishing operation requires more than one entry into the Community fisheries zone on any given day , a single communication on first entering the zone will be sufficient . 1.2 . On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species of fish in the hold ; (c) the quantity ( in kg ) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity (in kg) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; (f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the Community fishing zone . If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient . 1.3 . At weekly intervals , commencing on the seventh day after the vessel first enters the fishing zone of the Member States : (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made. 1.4 . (a) the name, call sign , identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c ) the serial number of the message ; (d) identification of the type of message ; (e) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand Norddeich Call sign of radio station OXP OXB DAFDAK DAHDAL DAIDAM DAJDAN PCH OST GNF GKZ GCC GKR Scheveningen Oostende North Foreland Humber Cullercoats Wick 7. 5 . 80 Official Journal of the European Communities No L 116/47 Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portshead GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO Land s End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Stockholm Goteborg RÃ ¸nne FFC OZN OXF OXI OYS OZM SOJ Central GodthÃ ¥b SOG OYE 4. Form of communications : The information specified under point 1 shall contain the following elements , which shall be given in the following order :  name of vessel ;  call sign ;  external identification letters and numbers ;  serial number of the message for the voyage in question ;  indication of the type of message according to the following code :  message  when entering the Community zone : ' IN ',  message  when leaving the Community zone : 'OUT',  weekly message : 'WKL' ;  the geographical position ;  the ICES division in which fishing is expected to commence ;  the date on which fishing is expected to commence ;  the quantity (in kg) of each species of fish in the hold using the code mentioned in point 5 below ;  the quantity (in kg) of each species caught since the previous transmission using the code mentioned in point 5 below ;  the ICES division in which the catches were made ;  the quantity ( in kg) of each species transferred to other vessels since the previous transmis ­ sion ;  the name and call sign of the vessel to which the transfer was made ;  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ;  name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A : Deep-water prawn (Pandalus borealis),  B : Hake (Merluccius merluccius),  C : Greenland halibut (Reinhardtius hippoglossoides),  D : Cod (Gadus morrhua), No L 116/48 Official Journal of the European Communities 7. 5 . 80  E : Haddock (Melanogrammus aeglefinus),  F : Halibut (Hippoglossus hippoglossus),  G : Mackerel (Scomber scombrus),  H : Horse-mackerel (Trachurus trachurus),  I : Round-rose grenadier (Coryphaenoides rupestris),  J : Saithe (Pollachius virens),  K : Whiting (Merlangus merlangus),  L : Herring (Clupea harengus),  M : Sandeel (Ammodytes sp),  N : Sprat (Clupea sprattus),  O : Plaice (Pleuronectes platessa),  P : Norway pout (Trisopterus esmarkii),  Q : Ling (Molva molva),  R : Other,  S : Shrimp (Penaeidae),  T : Anchovy (Engraulis encrassicholus),  U : Redfish (Sebastes sp),  V : American plaice (Hypoglossoides platessoides),  W : Squid ( Illex),  X : Yellowtail (Limanda ferruginea),  Y : Blue whiting (Gadus poutassou).